Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is in response to amendments and arguments received on 11/08/2021.
Claims 1-17 and 21-23 were previously pending. Claims 1, 7, 11, 16 and 21 are amended.
A complete action on the merits of claims 1-17 and 21-23 follows below.

Claim Objections
Claim 1 objected to because of the following informalities:
Claim 1, line 12, “provide” should read --provides--.Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “an extension force” in line 11.  There is insufficient antecedent basis for this limitation in the claim. Because “an extension force” is earlier recited in the claim. For the purpose of this examination “an extension force” in line 11 is interpreted to be --the extension force--.
Claims 23 and 23 are rejected due to dependency on rejected claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 10, 11-13 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IEEE Journal of Robotics and Automation, Vol. 4, No. 3, June 1988, by Kok-Meng Lee and Dharman K. Shah hereinafter IEEE1 in view of IEEE Micro-Positioning of Linear-Piezoelectric Motors Based on a Learning Nonlinear PID Controller by K.K. Tan, Tong Heng Lee and Huixing X. Zhou, Vol. No. 4, December 2001 hereinafter IEEE2 and evidenced by IEEE TRANSACTIONS ON ROBOTICS AND AUTOMATION, VOL. 7, NO. 5, OCTOBER 1991, by Kok-Meng Lee and Shankar Arjunan; hereinafter IEEE3.
Regarding claim 1, IEEE1 teaches (pages 354-360; reproduced and annotated Fig. 1 below) a tripod motion system, comprising:a bottom plate (base platform) including three hinges (equally spaced pin joints P1, P2, P3);a top plate (upper platform) including three joints (equally spaced ball joints B1, B2, B3), wherein the top plate (upper platform) configured to receive a workpiece; andthree linear actuators (three linear actuators, each having a positioning actuators/extensible links L1, L2, L3, a ball joint B1, B2, B3 and a hinge P1, P2, P3); wherein each linear actuator of the three linear actuators pivotally coupled to an associated one of the three hinges (equally spaced pin joints P1, P2, P3) of the bottom plate (base platform) and coupled to an associated one of the three joints of the top plate (upper platform), and wherein each linear actuator of the three linear actuators comprises: a ball coupled to the associated one of the three joints (ball joints B1, B2, B3 each have a ball); anda positioning actuator (extensible links L1, L2, L3). Regarding limitation “configured to, in response to the top plate being displaced by an external force, provide an extension force to return the top plate to a predetermined set position with sub-micron positioning accuracy and move the ball to a predetermined extension position”IEEE1 teaches closed kinematic chain manipulators are used in severe dynamic loading environments with high speed and precision motion (page 354, part I; also see “practical design”, “prescribed position and orientation by equations”); therefore the three linear actuators (L1, L2, L3) are configured to position the top plate to a precision positioning accuracy (also see prescribed/predetermined link lengths L1-L3 in formulas 20-22 in page 356). IEEE1 teaches a simulation program predicts the range of motion for the purpose of practical design (first paragraph of page 359; entire conclusion VI). IEEE1 in pages 355-356 teaches equations 6-8 are inverse kinematic equations which define the actuating length of the links for a prescribed position and orientation of the moving platform (instant invention: “predetermined set position”; therefore the top plate is configured to be positioned to a predetermined set position (with equations 6-8)). IEEE1 further in page 357 teaches the inverse kinematic must generally be computed on-line for real-time trajectory control of the manipulator; but IEEE1 does not explicitly teach the precision positioning accuracy being a sub-micron positioning accuracy.positioning actuator in response to the top plate being displaced by an external force, provides an extension force to return the top plate to the predetermined set position.

    PNG
    media_image1.png
    922
    1097
    media_image1.png
    Greyscale

IEEE2 teaches innovative piezoelectric actuators have high potential in applications requiring manipulation within sub-micrometer or even nanometer (see col. 1, introduction). IEEE2 further teaches a hybrid control strategy using a variable structure control (VSC) is suggested for submicron/ultra-precision positioning control (see entire col. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate teachings of IEEE2 in tripod of IEEE1 and use linear actuators with variable structure control (VSC) as taught by IEEE2 in tripod of IEEE1. Doing so would make the tripod of IEEE1 capable of being used in applications requiring manipulation within sub-microns.
IEEE3 teaches (pages 634-641; Fig. 1) the same tripod motion system as shown in Fig. 1 of IEEE1. IEEE3 teaches any external moments about the Z axis, Tz, or external forces along the X and Y axes, Fx and Fy, must be supported by the joints in the form of reaction forces… The motion of the individual link that is subjected to reaction forces at the ball joints can be controlled using strain gage feedback (page 640). IEEE3 in page 638 teaches dynamic effects of the moving platform and the payload on the individual link control can be considered as reaction forces and formula (18) teaches actuating forces F1-F3 and teaches Fp being the force actuated by the piezoelectric positioning actuator.Therefore in device of IEEE1 the individual links react to external forces applied to the top moving plate and the ball joints by applying F1-F3 to the ball joints and to bring the top plate to prescribed/predetermined position by bringing the links to prescribed L1-L3 lengths.
Regarding claim 2, IEEE1 teaches a rotator component (page 354, part II: driving mechanism of gripper; Figs. 6(a) and 6(b) in page 360; page 359: spin actuator for additional rotational freedom) affixed to the top plate (upper platform), wherein the rotator component configured to rotate about a Z-axis of the tripod motion system (see annotated Figs. 6(a) below and Fig. 6(b) in which z axis is perpendicular to x-y).

    PNG
    media_image2.png
    545
    697
    media_image2.png
    Greyscale

Regarding claim 3, IEEE1 teaches the three linear actuators and the rotator component provide four degrees of freedom of movement (combination of Figs. 1 and 6).
Regarding claim 4, IEEE1 teaches a positioning table (cartisan based frame in Fig. 6(a) above) affixed to the bottom plate, wherein the positioning table configured to move linearly with respect to an X-axis and move linearly with respect to a Y-axis, and wherein the three linear actuators, the rotator component, and the positioning table providing six degrees of freedom of movement.
Regarding claim 10, IEEE1 teaches the linear actuators returning the top plate to the predetermined set position after the top plate is displaced by an external force (see three different length of three different positioning actuators L1, L2, L3 in page 355 which determine the prescribed position and orientation of the top plate; see equations 6-8 and Fig. 1, each actuator is extended or retracted to locate the top plate to the prescribed/predetermined set position). 
Regarding claim 11, IEEE1 teaches (pages 354-360; reproduced and annotated Fig. 1 above) a tripod motion system, comprising: a bottom plate (base platform) including three hinges (equally spaced pin joints P1, P2, P3); a top plate (upper platform) including three joints (equally spaced ball joints B1, B2, B3), wherein the top plate (upper platform) configured to receive a workpiece; and three linear actuators (three positioning actuators/extensible links L1, L2, L3 each having a ball joint B1, B2, B3), wherein each linear actuator of the three linear actuators pivotally coupled to an associated one of the three hinges (equally spaced pin joints P1, P2, P3) of the bottom plate (base platform) and coupled to an associated one of the three joints of the top plate (upper platform); a rotator component (page 354, part II: driving mechanism of gripper; Figs. 6(a) and 6(b) in page 360; page 359: spin actuator for additional rotational freedom) configured to rotate the top plate (upper platform) by rotating about a Z-axis of the tripod motion system (see annotated Figs. 6(a) above and Fig. 6(b) in which z axis is perpendicular to x-y); the three linear actuators (L1, L2, L3) are configured to position the top plate a precision positioning accuracy.IEEE1 teaches a simulation program predicts the range of motion for the purpose of practical design (first paragraph of page 359; entire conclusion VI). IEEE1 in pages 355-356 teaches equations 6-8 are inverse kinematic equations which define the actuating length of the links for a prescribed position and orientation of the moving platform (instant invention: “predetermined set position”; therefore the top plate is configured to be positioned to a predetermined set position (with equations 6-8)). IEEE1 further in page 357 teaches the inverse kinematic must generally be computed on-line for real-time trajectory control of the manipulator; but IEEE1 does not explicitly teach the precision positioning accuracy being a sub-micron positioning accuracy. IEEE1 teaches page 357 teaches the inverse kinematic must generally be computed on-line for real-time trajectory control of the manipulator and teaches orientation of moving platform in equations 6-8; but does not explicitly teach displacement of the top plate by an external force
IEEE2 teaches innovative Piezoelectric actuators have high potential in applications requiring manipulation within sub-micrometer or even nanometer (see col. 1, introduction). IEEE2 further teaches a hybrid control strategy using a variable structure control (VSC) is suggested for submicron/ultra-precision positioning control (see entire col. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate teachings of IEEE2 in tripod of IEEE1 and use linear actuators with variable structure control (VSC) as taught by IEEE2 in tripod of IEEE1. Doing so would make the tripod of IEEE1 capable of being used in applications requiring manipulation within sub-microns.
IEEE3 teaches (pages 634-641; Fig. 1) the same tripod motion system as shown in Fig. 1 of IEEE1. IEEE3 teaches any external moments about the Z axis, Tz, or external forces along the X and Y axes, Fx and Fy, must be supported by the joints in the form of reaction forces… The motion of the individual link that is subjected to reaction forces at the ball joints can be controlled using strain gage feedback (page 640). Therefore in device of IEEE1 the individual links react to external forces applied to the top moving plate and the ball joints.
Regarding claim 12, IEEE1 teaches (reproduced and annotated Fig. 1 above) the plurality of linear actuators consists of three linear actuators.
Regarding claim 13, IEEE1 teaches a positioning table (cartisan based frame in Fig. 6(a) above), wherein the three linear actuators, the rotator component, and the positioning table providing the tripod motion system with six degrees of freedom of movement.
Regarding claim 21, IEEE1 teaches (page 354, section II; reproduced and annotated Fig. 1 above) a method of operating a tripod motion system with six degrees of freedom, comprising: changing a length of at least one linear actuator of three linear actuators (three positioning actuators/extensible links L1, L2, L3 each having a ball joint B1, B2, B3) over a linear actuation span , wherein each linear actuator of the three linear actuators: is coupled to an associated one of three hinges (equally spaced pin joints) of a bottom plate (base platform) and coupled to an associated one of three joints of a top plate (upper platform), wherein the top plate is configured to receive a workpiece. Regarding limitation “in response to the top plate being displaced by an external force, providing an extension force to return the top plate to a predetermined set position with sub-micron positioning accuracy by moving a ball coupled to an associated one of the three joints to a predetermined extension position”IEEE1 teaches closed kinematic chain manipulators are used in severe dynamic loading environments with high speed and precision motion (page 354, part I; also see “practical design”, “prescribed position and orientation by equations”); therefore the three linear actuators (L1, L2, L3) are configured to position the top plate to a precision positioning accuracy (also see prescribed/predetermined link lengths L1-L3 in formulas 20-22 in page 356). IEEE1 teaches a simulation program predicts the range of motion for the purpose of practical design (first paragraph of page 359; entire conclusion VI). IEEE1 in pages 355-356 teaches equations 6-8 are inverse kinematic equations which define the actuating length of the links for a prescribed position and orientation of the moving platform (instant invention: “predetermined set position”; therefore the top plate is configured to be positioned to a predetermined set position (with equations 6-8)). IEEE1 further in page 357 teaches the inverse kinematic must generally be computed on-line for real-time trajectory control of the manipulator; but IEEE1 does not explicitly teach the precision positioning accuracy being a sub-micron positioning accuracy.IEEE1 in page 357 teaches the inverse kinematic must generally be computed on-line for real-time trajectory control of the manipulator and teaches orientation of moving platform in equations 6-8 and teaches the positioning actuator define the prescribed position of the ball joints (B1-B3) and the in response to the top plate being displaced by an external force, providing an extension force to return the top plate to the predetermined set position.
IEEE2 teaches innovative Piezoelectric actuators have high potential in applications requiring manipulation within sub-micrometer or even nanometer (see col. 1, introduction). IEEE2 further teaches a hybrid control strategy using a variable structure control (VSC) is suggested for submicron/ultra-precision positioning control (see entire col. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate teachings of IEEE2 in tripod of IEEE1 and use linear actuators with variable structure control (VSC) as taught by IEEE2 in tripod of IEEE1. Doing so would make the tripod of IEEE1 capable of being used in applications requiring manipulation within sub-microns.
IEEE3 teaches (pages 634-641; Fig. 1) the same tripod motion system as shown in Fig. 1 of IEEE1. IEEE3 teaches any external moments about the Z axis, Tz, or external forces along the X and Y axes, Fx and Fy, must be supported by the joints in the form of reaction forces… The motion of the individual link that is subjected to reaction forces at the ball joints can be controlled using strain gage feedback (page 640). IEEE3 in page 638 teaches dynamic effects of the moving platform and the payload on the individual link control can be considered as reaction forces and formula (18) teaches actuating forces F1-F3 and teaches Fp being the force actuated by the piezoelectric positioning actuator.Therefore in device of IEEE1 the individual links react to external forces applied to the top moving plate and the ball joints by applying F1-F3 to the ball joints and to bring the top plate to prescribed/predetermined position by bringing the links to prescribed L1-L3 lengths.
Regarding claim 22, IEEE1 teaches a rotator component (page 354, part II: driving mechanism of gripper; Figs. 6(a) and 6(b) in page 360; page 359: spin actuator for additional rotational freedom) affixed to the top plate (upper platform), wherein the rotator component configured to rotate about a Z-axis of the tripod motion system (see annotated Figs. 6(a) above and Fig. 6(b) in which z axis is perpendicular to x-y).
Regarding claim 23, IEEE1 teaches the three linear actuators and the rotator component provide four degrees of freedom of movement (combination of Figs. 1 and 6).

Claims 7-9 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IEEE1 in view of IEEE2 and evidenced by IEEE3 as applied rejection of claims 1 and 11 above and further in view of Ruden (US Patent No. 7,077,621).
Regarding claims 7-8 and 16-17, combined device of IEEE1 and IEEE2 does not teach each of the linear actuators having a displacing actuator. 
Ruden teaches a dual powered linear actuator system 100 comprising an electric positioning actuator configured to extend or retract the at least one linear actuator to a predetermined set position (col. 4: the controller 130 activates the precision actuator 114 to fine position the load 102/support member 110 to the desired final position; col. 3: controller 130 also activates the precision actuator 114 to 45 finally position the support member 110 at the desired positions culminating in the moves in directions 104, 106); a pneumatic displacing actuator (col. 1: fluid-power boost) configured to boost the electric positioning actuator (col. 1: to assist the rapid coarse movement. col. 1: The fluid boost provides a first pressure boost in one direction of movement and a second pressure boost in the opposite second direction of 35 movement, wherein the first and second pressures are different. This has proven especially beneficial in the moving of loads against and with the gravitational force associated with moving vertically; col. 2: pneumatic cylinder; entire col. 3: the fluid actuator 116 provides a "boost pressure" to aid the precision actuator 114 by providing a bias force in the desired direction of movement…) and hold the linear actuator at the predetermined set position (after set position has reached, both electric positioning actuator and , wherein the displacing actuator of linear actuator provides a majority of a displacement force generated by the linear actuator (col. 1: to assist the rapid coarse movement).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use dual powered linear actuator system of Ruden in combined tripod system of IEEE1 and IEEE2 to quickly and precisely set the top plate to the predetermined/ prescribed /final position as set forth in Ruden.
Regarding claim 9, as stated in rejection of claim 8 above combination of IEEE1 and IEEE2 does not teach each of the linear actuators having a displacing actuator.
Ruden teaches a pressure regulator that supplies a substantially fixed pneumatic pressure to the displacing actuator (col. 2: The regulator 120 receives a supply air pressure at an inlet 122 and regulates the pressure flowing to the fluid actuator 116 in line 124; col. 3: to selectively pressurize the actuator to either P1 or P2 depending on the direction of movement of the support member).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use dual powered linear actuator system of Ruden with a pressure regulator in combined tripod system of IEEE1 and IEEE2 to quickly and precisely set the top plate to the predetermined/ prescribed /final position with a controller pressure depending on direction of movements set forth in Ruden.

Claims 1, 5-6, 11 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IEEE1 in view of Hennessey (US Publication No. 2003/0106230) and evidenced by IEEE TRANSACTIONS ON ROBOTICS AND AUTOMATION, VOL. 7, NO. 5, OCTOBER 1991, by Kok-Meng Lee and Shankar Arjunan; hereinafter IEEE3
Regarding claim 1, IEEE1 teaches (pages 354-360; reproduced and annotated Fig. 1 below) a tripod motion system, comprising:a bottom plate (base platform) including three hinges (equally spaced pin joints P1, P2, P3);a top plate (upper platform) including three joints (equally spaced ball joints B1, B2, B3), wherein the top plate (upper platform) configured to receive a workpiece; andthree linear actuators (three linear actuators, each having a positioning actuators/extensible links L1, L2, L3, a ball joint B1, B2, B3 and a hinge P1, P2, P3); wherein each linear actuator of the three linear actuators pivotally coupled to an associated one of the three hinges (equally spaced pin joints P1, P2, P3) of the bottom plate (base platform) and coupled to an associated one of the three joints of the top plate (upper platform), and wherein each linear actuator of the three linear actuators comprises: a ball coupled to the associated one of the three joints (ball joints B1, B2, B3 each have a ball); anda positioning actuator (extensible links L1, L2, L3). Regarding limitation “configured to, in response to the top plate being displaced by an external force, provide an extension force to return the top plate to a predetermined set position with sub-micron positioning accuracy and move the ball to a predetermined extension position”IEEE1 teaches closed kinematic chain manipulators are used in severe dynamic loading environments with high speed and precision motion (page 354, part I; also see “practical design”, “prescribed position and orientation by equations”); therefore the three linear actuators (L1, L2, L3) are configured to position the top plate to a precision positioning accuracy (also see prescribed/predetermined link lengths L1-L3 in formulas 20-22 in page 356). IEEE1 teaches a simulation program predicts the range of motion for the purpose of practical design (first paragraph of page 359; entire conclusion VI). IEEE1 in pages 355-356 teaches equations 6-8 are inverse kinematic equations which define the actuating length of the links for a prescribed position and orientation of the moving platform (instant invention: “predetermined set position”; therefore the top plate is configured to be positioned to a predetermined set position (with equations 6-8)). IEEE1 further in page 357 teaches the inverse kinematic must generally be computed on-line for real-time trajectory control of the manipulator; but IEEE1 does not explicitly teach the precision positioning accuracy being a sub-micron positioning accuracy.IEEE1 in page 357 teaches the inverse kinematic must generally be computed on-line for real-time trajectory control of the manipulator and teaches orientation of moving platform in equations 6-8 and teaches the positioning actuator define the prescribed position of the ball joints and the top plate; but does not explicitly teach the positioning actuator in response to the top plate being displaced by an external force, provides an extension force to return the top plate to the predetermined set position.
Hennessey teaches a nanometer precision motion device for positioning components with high precision using parallel kinematic manipulators capable of positioning components with nanometer tolerance (abstract). Hennessey teaches: a motion system (manipulator 300) comprising: a bottom plate (base plate 304), a top plate (mobile plate or tool plate 308) and a plurality of linear actuators (par. 0037: kinematic links 312 comprising piezoelectric linear actuator assemblies 340). Hennessey teaches using these kinematic links having Nanomotion amplifiers 1006 makes the links capable of being adjusted precisely to precisely positioning of component for uses such as optical communication systems, manufacturing of semiconductor devices and with devices having miniaturized components and/or fine tolerance requirements, precision surgery applications (see par. 0002 and 0052).
It would have been obvious to one having ordinary skill in the art It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate teachings of Hennessey in tripod of IEEE1 and use kinematic links 312 having piezoelectric linear actuator 
IEEE3 teaches (pages 634-641; Fig. 1) the same tripod motion system as shown in Fig. 1 of IEEE1. IEEE3 teaches any external moments about the Z axis, Tz, or external forces along the X and Y axes, Fx and Fy, must be supported by the joints in the form of reaction forces… The motion of the individual link that is subjected to reaction forces at the ball joints can be controlled using strain gage feedback (page 640). Therefore in device of IEEE1 the individual links react to external forces applied to the top moving plate and the ball joints.
Regarding claim 5, as stated in rejection of claim 1 above, IEEE1 does not explicitly teach the precision positioning accuracy being a sub-micron positioning accuracy and does not explicitly teach positional feedback, positional signal, positioning controller and control signal.
In nanometer precision motion device of Hennessey each of the linear actuators (Kinematic links 312) comprises a positional feedback device that provides a positional signal to a positioning controller (par. 0052: encoder sensors 344 may then provide position signals 1112 to the controller 1002), and wherein the positioning controller provides a control signal (par. 0052: actuating signal 1008) that operates the at least one linear actuator to position the top plate to the predetermined set position (change a position of the manipulator. The change in position may be detected as changes in the length of the individual kinematic links 312).  Hennessey’s device also includes encoder sensors 344 to provide position signals 1112 to the controller 1002.
It would have been obvious to one having ordinary skill in the art It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate teachings of Hennessey in tripod of IEEE1 and use kinematic links 312 having piezoelectric linear actuator 
Regarding claim 6, as stated in rejection of claims 1 and 5 above, IEEE1 does not explicitly teach the precision positioning accuracy being a sub-micron positioning accuracy and does not explicitly teach encoder grating.
In nanometer precision motion device of Hennessey linear actuators (Kinematic links 312) include encoder grating (par. 0037: Each kinematic link 312 comprises a carrier assembly 332 and a slide assembly 336. The carrier assembly 332 may include a piezoelectric linear actuator assembly 340 and an encoder sensor 344) that the positional feedback device interacts with to generate the positional signal (entire par. 0052, specially “each encoder sensor 344 may sense movement of the corresponding encoder strip 352 relative to the encoder sensor 344. The encoder sensors 344 may then provide position signals 1112 to the controller 1002”).
Thus, as modified by Hennessey, the invention of IEEE1, would necessarily include the kinematic links 312 having encoder sensor.  The encoder sensor is necessary in order to provide signals to the controller as set forth in Hennessey.
Regarding claim 11, IEEE1 teaches (pages 354-360; reproduced and annotated Fig. 1 above) a tripod motion system, comprising: a bottom plate (base platform) including three hinges (equally spaced pin joints P1, P2, P3); a top plate (upper platform) including three joints (equally spaced ball joints B1, B2, B3), wherein the top plate (upper platform) configured to receive a workpiece; and three linear actuators (three positioning actuators/extensible links L1, L2, L3 each having a ball joint B1, B2, B3), wherein each linear actuator of the three linear actuators pivotally coupled to an associated one of the three hinges (equally spaced pin joints P1, P2, P3) of the bottom plate (base platform) and coupled to an associated one of the three joints of the top plate (upper platform); precision motion (page 354, part I), also see “practical design”, “prescribed position and orientation by equations” cited below; therefore the three linear actuators (L1, L2, L3) are configured to position the top plate a precision positioning accuracy; and a rotator component (page 354, part II: driving mechanism of gripper; Figs. 6(a) and 6(b) in page 360; page 359: spin actuator for additional rotational freedom) configured to rotate the top plate (upper platform) by rotating about a Z-axis of the tripod motion system (see annotated Figs. 6(a) above and Fig. 6(b) in which z axis is perpendicular to x-y);IEEE1 teaches a simulation program predicts the range of motion for the purpose of practical design (first paragraph of page 359; entire conclusion VI). IEEE1 in pages 355-356 teaches equations 6-8 are inverse kinematic equations which define the actuating length of the links for a prescribed position and orientation of the moving platform (instant invention: “predetermined set position”; therefore the top plate is configured to be positioned to a predetermined set position (with equations 6-8)). IEEE1 further in page 357 teaches the inverse kinematic must generally be computed on-line for real-time trajectory control of the manipulator; but IEEE1 does not explicitly teach the precision positioning accuracy being a sub-micron positioning accuracy.
Hennessey teaches a nanometer precision motion device for positioning components with high precision using parallel kinematic manipulators capable of positioning components with nanometer tolerance (abstract). Hennessey teaches: a motion system (manipulator 300) comprising: a bottom plate (base plate 304), a top plate (mobile plate or tool plate 308) and a plurality of linear actuators (par. 0037: kinematic links 312 comprising piezoelectric linear actuator assemblies 340). Hennessey teaches using these kinematic links having Nanomotion amplifiers 1006 makes the links capable of being adjusted precisely to precisely positioning of component for uses such as optical 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate teachings of Hennessey in tripod of IEEE1 and use kinematic links 312 having piezoelectric linear actuator assemblies 340 and Nanomotion amplifiers. Doing so would make the tripod of IEEE1 capable of being used in very precise applications requiring nanometer precision motion as set forth in Hennessey.
IEEE3 teaches (pages 634-641; Fig. 1) the same tripod motion system as shown in Fig. 1 of IEEE1. IEEE3 teaches any external moments about the Z axis, Tz, or external forces along the X and Y axes, Fx and Fy, must be supported by the joints in the form of reaction forces… The motion of the individual link that is subjected to reaction forces at the ball joints can be controlled using strain gage feedback (page 640). Therefore in device of IEEE1 the individual links react to external forces applied to the top moving plate and the ball joints.
Regarding claim 14, as stated in rejection of claim 11 above, IEEE1 does not explicitly teach the precision positioning accuracy being a sub-micron positioning accuracy and does not explicitly teach positional feedback, positional signal, positioning controller and control signal.
In nanometer precision motion device of Hennessey each of the linear actuators (Kinematic links 312) comprises a positional feedback device that provides a positional signal to a positioning controller (par. 0052: encoder sensors 344 may then provide position signals 1112 to the controller 1002), and wherein the positioning controller provides a control signal (par. 0052: actuating signal 1008) that operates the at least one linear actuator to position the top plate to the predetermined set position (change a position of the manipulator. The change in position may be detected as 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate teachings of Hennessey in tripod of IEEE1 and use kinematic links 312 having piezoelectric linear actuator assemblies 340, Nanomotion amplifiers and encoder sensors (344). Doing so would make the tripod of IEEE1 capable of being used in very precise applications requiring nanometer precision motion as set forth in Hennessey.
Regarding claim 15, as stated in rejection of claims 11 and 14 above, IEEE1 does not explicitly teach the precision positioning accuracy being a sub-micron positioning accuracy and does not explicitly teach encoder grating.
In nanometer precision motion device of Hennessey linear actuators (Kinematic links 312) include encoder grating (par. 0037: Each kinematic link 312 comprises a carrier assembly 332 and a slide assembly 336. The carrier assembly 332 may include a piezoelectric linear actuator assembly 340 and an encoder sensor 344) that the positional feedback device interacts with to generate the positional signal (entire par. 0052, specially “each encoder sensor 344 may sense movement of the corresponding encoder strip 352 relative to the encoder sensor 344. The encoder sensors 344 may then provide position signals 1112 to the controller 1002”).
Thus, as modified by Hennessey, the invention of IEEE1, would necessarily include the kinematic links 312 having encoder sensor.  The encoder sensor is necessary in order to provide signals to the controller as set forth in Hennessey.

Response to Arguments
Applicant’s arguments with respect to amended claims on the grounds that combined device of IEEE1, IEEE2 and IEEE3 or combined device of IEEE1, Hennessey and IEEE3 does not teach the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723